Citation Nr: 0619760	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right elbow tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinea pedis with onychomycosis of 
the toenails bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from July 1982 to 
September 1985 and from January to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, by which the 
RO denied entitlement to the benefits sought herein.  

In April 2006, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  The veteran waived 
initial RO consideration of evidence submitted at his 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

From the veteran's hearing testimony, it appears that there 
are outstanding medical records, both VA and private that 
must be associated with the claims file.  As well, in order 
to prevent the information contained in the most recent VA 
medical examinations from becoming stale, and to afford 
consideration of any additional treatment records received, 
additional VA medical examinations are needed in order to 
assess the veteran's disabilities.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection and his claims 
for increase, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection claim on appeal or 
information as to effective dates for the increased rating 
issues on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper 
Veterans Claims Assistance Act of 2000 (VCAA) notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted and that an effective date will be assigned if an 
increased rating is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection herein and as to the 
information needed to establish an 
effective date for the increased rating 
claims herein in accordance with 
Dingess/Hartman.  

2.  The RO must associate with the claims 
file all VA Central Texas Health Care 
System clinical records dated from 
November 22, 2002 to the present and all 
VA North Texas Health Care System clinical 
records dated from August 8, 2002 to the 
present

3.  The RO must ask the veteran to specify 
where he received private treatment for 
his claimed left knee disability.  Once 
the RO receives the veteran's response and 
the requisite release(s), it must make 
reasonable efforts to obtain these 
records.

4.  Then the RO must schedule a VA 
orthopedic examination.  

(a) The examiner must describe all 
symptoms and manifestations of the 
veteran's right elbow tendonitis including 
accurate range of motion measurements.  
The examiner should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that right elbow pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
right elbow exhibits weakened movement, 
excess fatigability, or incoordination.

(b) The examiner must determine whether 
the veteran suffers from a disability of 
the left knee.  If so, the examiner must 
provide an opinion as to the etiology 
thereof, including whether it is at least 
as likely as not related to service.  

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

5.  The RO must schedule a VA dermatologic 
examination.  The examiner must describe 
all symptoms and manifestations associated 
with the veteran's service-connected 
bilateral tinea pedis with onychomycosis 
of the toenails bilaterally and comment on 
the severity of each symptom and 
manifestation identified.

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

6.  Following completion of the requested 
development, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



